DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 25 June 2021 is acknowledged. Claims 1-22 are cancelled; and claims 23-29 newly added. Claims 23-29 are pending and are presented for examination on the merits. 
In response to the amendment filed on 17 March 2021, objections to the claims are added; the rejections under 35 U.S.C. 112(a) regarding the written description requirement are changed; the rejections under 35 U.S.C. 112(a) regarding the enablement requirement are partially withdrawn and supplemented; the rejections under 35 U.S.C. 112(b) are changed; the rejection under 35 U.S.C. 112(d) is withdrawn; and the rejections over the prior art are withdrawn.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/159602, filed on 5/11/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  Provisional application 62/159602 discloses solvent sensing using PCM-22 but does not disclose a compound or subunit comprising formula (8), which has a "R4" group double bonded to phosphorous. This provisional application neither generally teaches the R4 group, nor specifically discloses that "R4 is NR7 or CR8CR9" (claim 23).
Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding claim 23, the limitation "wherien M2 is…" must be changed to "wherein M2 is…"
Regarding claim 23, the conjunction "and" must be added before the last "wherein" clause.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
New claim 24 recites that each of M1, M2, and M3 can be Y3+, which is new matter.
The original disclosure teaches coordination of carboxyl groups to "one or more metallic ions (e.g., lanthanide ions and yttrium ions)" (abstract, [0005], [0036]). In addition to disclosing Tb(III)/Tb3+ and Gd(III), the original disclosure broadly teaches a "Ln(III) ion" ([0093]), which provides sufficient written description support for the 3+ lanthanide ions of claim 24. However, the original disclosure provides no support for a 3+ yttrium ion, which is not a lanthanide ion.

Claims 23-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 23 recites the limitation of a crystalline lattice comprising: compounds comprising formula (8):

    PNG
    media_image1.png
    282
    247
    media_image1.png
    Greyscale

Formula (8)

As set forth below in the rejection under 35 USC 112(b), this indefinite limitation is interpreted as "A crystalline lattice comprising: a subunit comprising formula (8): …"
Regarding formula (8), independent claim 23 recites that "R4 is NR7 or CR8CR9."
Claim 29 recites a sensor comprising the crystalline lattice of claim 23, "wherein a luminescence emission intensity of the crystalline lattice changes upon interaction with the solvent relative to a luminescence emission intensity of the crystalline lattice in an absence of the solvent."
 (B) The nature of the invention.
The disclosed invention is a network coordination polymer crystalline lattice, and a sensor comprising the network coordination polymer crystalline lattice that can be used to monitor the presence of a solvent based on a change in luminescence intensity of the network coordination polymer. Formula (8) limits the geometry of the claimed crystalline lattice. In particular, each illustrated carboxylate group must have bis(chelation) to a metal ion.
(C) The state of the prior art.
The prior art of Ibarra ("Gas sorption and luminescence properties of a terbium(III)-phosphine oxide coordination material with two-dimensional pore topology," Dalton Trans., 2012; previously cited) discloses Tb(tctpo)(OH2)·2dmf·H2O, referred to as PCM-15, where tctpoH3 is P(=O)(C6H4CO2H)3 (page 8004, left col., last para.). Accordingly, PCM-15 has a 1:1 ratio of Tb to phosphorous. PCM-15 has a different crystalline structure compared to O=PCM-22 (as disclosed in the instant specification), despite both being crystalline lattices based on the same building blocks of Tb(III) and tris(p-carboxylated) triphenylphosphine oxide. In the case of PCM-15, two of the three carboxylate groups are bis(chelating) carboxylates to respective Tb(III) ions, and the third of the three carboxylate groups has "two monodentate carboxylate contacts" (i.e., bidentate bridging) with two respective Tb(III) ions (Fig. 1). This last carboxylate group of PCM-15 differs from the carboxylate groups of the claimed formula (8), which are all bis(chelating). Ibarra teaches that phosphine ligands provide access to polar substituents, such as R3PE, where E=NR (page 8003, left column.). However, Ibarra does not teach R3PNR where R3P is tris(p-carboxylated) triphenylphosphine and R3PNR is bound to metal ions.
The prior art of Nunez Abstract ("Rational post-synthetic modification of phosphorous based porous coordination materials for gas uptake and luminescence applications," Abstracts of Papers, 247th ACS National Meeting, March 16-20, 2014; previously cited) discloses "Tb-PCM-22" and "Eu-PCM-22." Nunez Abstract teaches the following: "Phosphine Coordination Materials (PCMs) are porous coordination polymers that are based on p-carboxylated triarylphosphine ligands. The general strategy is to polymerize via coordination between the carboxylate moieties and metal precursors to provide cryst. polymers that contain phosphine sites accessible for post-synthetic modification." Nunez Abstract further teaches that "A variety of groups have been successfully incorporated, ranging from polar P=O and P-AuCl to charged P+-CH3 species." (Section G of the rejection below discloses the meaning of PCM-22 as taught by the instant specification.) Nunez Abstract does not disclose the claimed R4 group and is silent regarding the type of carboxylate binding mode(s) to terbium and europium within the crystalline polymers.
The prior art of Nunez Dissertation ("Synthesis and post-synthetic modifications of novel carboxylated triphenylphosphine-based coordination polymers," UT Electronic Theses and 2O2 in a "post-synthetic route" (pages 110-113). Regarding post-synthetically modified frameworks, Chapter 4 of Nunez Dissertation teaches the following (pages 110-111; bolding added):
When it comes to the characterization of post-synthetically modified frameworks, proving that a functionalization has indeed taken place is not a trivial task. In many cases, the single crystals do not withstand post-synthetic treatment and collapse into a crystalline powder that is unsuitable for single crystal analysis. For this reason, single- crystal-to-single-crystal (SCSC) transformations of coordination polymers remain rare. Interestingly, Tb-PCM-22 crystals retained their morphology for extended periods of time when allowed to sit in the mother liquor, but replacement of this solvent with fresh aliquots resulted in pulverization into a crystalline powder. Although these resulting powders displayed identical PXRD patterns, they are unsuitable for SCSC analysis. For this reason, the attempted PSMs were performed in at least part of the mother liquor.

Regarding attempted post-synthetic modifications of Tb-PCM-22 to form a P=S group and to methylate the phosphorous group, Nunez Dissertation teaches the following (page 114; bolding added):
Alternative post-synthetic modification using S8 resulted in partial modification of the framework to the P=S derivative. FT-IR characterization of the sulfide-functionalized sample, showed the appearance of a band at 660 cm–1 which is consistent with a P=S stretching vibration172 (Figure 4.10). However, the S8 treated sample did not retain single crystallinity and X-ray single crystal characterization was not possible. In the future, this material will be further characterized by 31P MAS NMR and PXRD. Attempts to functionalize the framework by addition of CH3I were unsuccessful. This modification in Ln(III) materials would be of interest because of the possibility of luminescence tuning through counter ion exchange. Even though the post-synthetic formation of a methyl-phosphonium framework has been previously performed by our group,49 the Tb-PCM-22 framework dissolved after only two days of sitting in dilute CH3I. Moreover, single crystal X-ray diffraction of the CH3I-treated material before dissolution showed no evidence of modification. 

Regarding Nunez Dissertation's modification of the Tb-PCM-22 framework to a partial P=S derivative that did not retain single crystallinity, it is not clear whether or not the framework retained the carboxylate bis(chelation) to Tb ions of Tb-PCM-22.
3I, an attempt to form a P-BH3 functionalized framework was also unsuccessful (page 115, first para.).
According, the partially successful and the unsuccessful attempts in the Nunez Dissertation to modify the phosphorous group of Tb-PCM-22 provide evidence that these post-synthetic modifications have a low level of predictability.
Regarding the preparation of phosphorous ylides (R3P=CHR′) for later reaction with aldehydes or ketones form alkenes (Wittig reaction), Chapter 5 of Nunez Dissertation teaches that heterogeneous Wittig chemistry has not previously been demonstrated for PCP materials (page 157). Regarding the possible synthesis of a phosphorous ylide framework, Nunez Dissertation teaches the following (pages 157-158):
There are three potential synthetic strategies that involve the synthesis of a phosphorous ylide framework; the first route involves the synthesis of non-stabilized and stabilized ylide PCM precursor ligands directly from phosphonium salts, which contain a sufficiently acidic proton, or other labile leaving group (e.g., I or Br) in the α-C position. The phosphonium halogenated precursors can undergo conversion to the corresponding phosphorus ylides using dilute aqueous hydroxide at room temperature, (Scheme 5.9; (iii)).213and these ligands used to construct ylide-functionalized PCMs. Alternatively, PCMs will be prepared using the phosphonium intermediates, and conversion to the ylide will be performed post-synthetically (Scheme 5.9; (iv)‒(v)). The third route involves performing both phosphonium and ylide functionalization steps post-synthetically inside pre-formed PCMs.

    PNG
    media_image2.png
    362
    798
    media_image2.png
    Greyscale


Regarding the second potential synthetic strategy of first synthesizing phosphonium intermediates, then preparing PCMs, and finally converting the PCMs to ylides post-synthetically, Nunez Dissertation does not predict a resulting crystalline geometry or that all carboxylate groups are bis(chelated) to metal ions.
Regarding the third potential synthetic strategy of performing both phosphonium and ylide functionalization steps post-synthetically inside pre-formed PCMs, as previously regarding Chapter 4, Nunez Dissertation teaches that attempts to alkylate the phosphorous of Tb-PCM-22 framework were unsuccessful (page 114).
Nunez Dissertation suggests preparing the ylide-functionalized PCMs for olefin synthesis and does not suggest use of an ylide-functionalized PCM as a sensor for monitoring solvent.
In summary, the prior art of record has no teaching or suggestion of a crystalline lattice according to claim 23, where R4 is NR7. Furthermore, the prior art of record has no teaching or suggestion of a crystalline lattice according to claim 23, where R4 is CR8CR9 and where all carboxylate groups are bis(chelated) to metal ions.
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and the related prior art for guidance as to how to prepare the claimed crystalline lattice and regarding its luminescence properties.
One of ordinary skill in the art would consider phosphine, phosphine oxide, phosphine imide, and phosphonium ylide to have distinct functional groups with distinct properties and methods of preparation.
(E) The level of predictability in the art.
There is a low level of predictability regarding the structure of a crystalline lattice prepared from a tris(p-carboxylated) triphenylphosphine-based building block and metal ions, including whether each of the carboxylate groups undergo bis(chelation) with a metal ion. Evidence for this low level of predictability is found in the different crystalline structure, and different carboxylate binding modes, of PCM-15 versus O=PCM-22 (as disclosed in section C 
In view of the low level of predictability demonstrated by the differences between PCM-15 versus O=PCM-22, a very low level of predictability characterizes the first two potential synthetic strategies proposed by Nunez Dissertation to prepare a metal-coordinated phosphorous ylide framework regarding the crystalline structure and carboxylate binding mode(s) of the resultant network.
There is a low level of predictability regarding post-synthetic modification of pre-formed PCMs. Evidence for this low level of predictability includes the failure to alkylate the phosphorous atom of the Tb-PCM-22 framework disclosed by Nunez Dissertation, as discussed in section C above.
In arguments filed on 02/11/2020 in parent application US 15/572411, Applicant presented the following argument regarding predictability (bolding added):
By way of example, PCM-22 and O=PCM-22 differ greatly from PCM-15 in their crystal lattice structures. These differences in lattice structure were unpredictable and cause fundamentally disparate impacts on their chemical sensor properties. (page 8, penultimate para.; bolding added)
…
Basically, when a sensor that includes PCM-22 is exposed to various solvents, then changes in color and intensity of the light emitted are observed. In contrast, when PCM-15 is exposed to various solvents, a change in color is not observed and the change in intensity is less than that of PCM-22. This difference in performance could not have been predicted. (page 9, second para.; bolding added)
…
In further support of these points, additional reports establish that the synthesis of metal-organic frameworks (MOF) would not have been predictable by conventional chemical synthesis. Changing one variable in MOF synthesis (such as the presence of the oxide group referred to as R4) would likely result in the formation of an entirely different material with entirely different properties. (page 10; bolding added)

In view of the mutual chemical dissimilarities between phosphine, phosphine oxide, phosphine imide, and phosphonium ylide, and the low levels of predictability evidenced by the prior art and argued by Applicant in parent application US 15/572411, the following would have been unpredictable:
4 is NR7 or CR8CR9 and each of the three carboxyl groups of formula (8) is bis(chelated) to a metal ion, and
(ii) that a crystalline lattice of claim 23, where R4 is NR7 or CR8CR9, before and after exposure to solvent, would have similar luminescence properties as PCM-22 or O=PCM-22.
(F) The amount of direction provided by the inventor.
Applicant provides no direction as to how to prepare a crystalline lattice comprising a subunit comprising formula (8), wherein R4 is selected from NR7 or CR8CR9. Moreover, Applicant describes unexpected difficulties of preparing O=PCM-22, corresponding to R4 being oxygen ([0097]):
Applicants were interested to explore the possibility of further enhancement of the Tb(III) emission quantum yield in PCM-22 by using the oxidized ligand to prepare an isostructural material, O=PCM-22. Unfortunately, it is not possible to prepare this material directly using the pre-oxidized tctpoH3 ligand because the P=O moiety forms direct P=O^Tb bonds, resulting in a completely different material that has been described previously. However, Applicants unexpectantly observed that crystalline PCM-22 samples could be easily post-synthetically oxidized by simple, direct treatment with H2O2.

 (G) The existence of working examples.
No working examples are provided of crystalline lattice comprising a subunit comprising formula (8), wherein R4 is selected from NR7 or CR8CR9.
The specification merely provides working examples of PCM-22 and O=PCM-22, the former lacking an R4 group and the latter differing from the claimed crystalline lattice in R4 being oxygen rather than NR7 or CR8CR9.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the absence of guidance in the instant disclosure and the related prior art, and in view of the unpredictability taught by the prior art and by Applicant, it would have required undue experimentation for one of ordinary skill in the art at the time of filing to make a crystalline lattice comprising a subunit comprising formula (8), wherein R4 is selected from NR7 or CR8CR9
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 23 recites a crystalline lattice comprising: compounds comprising formula (8):

    PNG
    media_image1.png
    282
    247
    media_image1.png
    Greyscale

Formula (8)

The use of the term "compounds" is unclear in view of the specification. The specification does not provide a special definition of "compound," and a chemical compound is ordinarily understood to be a substance formed from two or more elements chemically united in fixed proportions. However, in view of the specification, the "substance" of the disclosed crystal lattice is a network coordination material rather than distinct, plural compounds of formula (8). Moreover, the fixed proportions of elements of the disclosed substance (network) are not represented by formula (8), which is not a constitutional unit or formula unit of the network making up the disclosed crystalline lattice.
Because the instant disclosure does not provide a working example of the claimed crystalline lattice, where R4 is NR7 or CR8CR9 [see rejections under 35 USC 112(a) above regarding the enablement requirement], comparison is made to the disclosed embodiment of 4 is O. The specification teaches that O=PCM-22 is "isostructural" with its phosphine precursor PCM-22 ([0097]-[0099]). 
Regarding PCM-22, the specification teaches that "The Tb3+ center in PCM-22 has a coordination number of 9, comprised of three facial bis(chelating) carboxylates, and three fac-OH2 ligands (FIG. 2A)" ([0085], bolding added). As noted, Fig. 2A illustrates this chelation of Tb3+. The disclosed metal ions in PCM-22 (and by extension, in the isostructural O=PCM-22) are each chelated to three carboxylate groups, in contrast to the illustrated mono-carboxylate bis(chelation) of M1 in Formula (8).
The specification provides a working example of preparing PCM-22 ([0084]). The specification explicitly teaches that "The deprotonated trianion tctp3- reacts in a 1:1 fashion with Tb3+ cations to give a charge-neutral and highly symmetric polymer based on the simple formula unit [Tb(tctp)(OH2)3]-3(1,4-dioxane)," where tctpH3 is P(C6H4-4-CO2H)3 (ibid., bolding added). The specification further discloses the following molecular formula for PCM-22: C21H12TbO6P ([00112]), and the following molecular formula for O=PCM-22: C21H12TbO7P ([00114]). Accordingly, both PCM-22 and O=PCM-22 of the working examples have a 1:1 ratio of metal atoms (Tb) to phosphorous atoms, which differs from the claimed "compounds" of formula (8), which have a 3:1 ratio of metal atoms to phosphorous atom. 
The specification teaches "the luminescent compound is in the form of a crystalline lattice, where the metallic ions in the luminescent compound coordinate with carboxyl groups on adjacent luminescent compounds to form the crystalline lattice" ([0005]; bolding added). The "adjacent luminescent compounds" described in this passage cannot comprise the full formula (8), because the "adjacent luminescent compounds" must have free carboxyl groups (non-chelated to metal ions) to chelate with the same metal ion (see Fig. 2A). Because the " adjacent luminescent compounds" lack all of the metal ions of formula (8), they do not satisfy formula (8).
In view of the preceding teachings of the specification and drawings, the original disclosure provides support for a crystalline lattice comprising: subunits each comprising formula (8), where each submit of the subunits must be interpreted as non-adjacent to each other in the crystalline lattice for written description support. However, as previously set forth, the term "compounds" as claimed is contrary to its ordinary meaning.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The examiner suggests amending claim 23 to recite "A crystalline lattice comprising: a subunit [singular] comprising formula (8)…," given that formula (8) is not a constitutional unit or formula unit of the disclosed network making up the crystalline lattice. For purposes of evaluating the claims under 35 USC 112(a) and against the prior art, this interpretation has been applied.

Response to Arguments
Applicant's arguments filed on 25 June 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection. 
The examiner disagrees with Applicant's statement that "Formula (8) represents a single cell of a salt within the lattice… The single cells share the metal ions with two other units within the lattice to form a material" (page 6, first para.; italics added). 
Formula (8) is not a "cell" of a crystal. The IUPAC Compendium of Chemical Terminology (Gold Book) defines "unit cell" as "The smallest, regularly repeating material portion contained in a parallelepiped from which a crystal is formed by parallel displacements in three dimensions." Formula (8) does not illustrate an ordered arrangement of atoms in space, such as within a parallelepiped, nor does the full Formula (8) repeat with adjacent units within the crystal. While one can identify an analog of Formula (8) [where R4 is absent] as a subunit of the PCM-22 structure of Fig. 7, the two tris(p-carboxylated) triphenylphosphine groups adjacent to this subunit are not the same analog of Formula (8) [where R4 is absent] because the adjacent groups lack all of the metal ions of Formula (8). The scope of the claimed compounds (i.e., subunits) cannot overlap, and same metal ion cannot be formally assigned to distinct "compounds."
Regarding enablement, Applicant argues the following (page 7, bolding added):
For enablement, it is not necessary for the specification to show how to synthesize each and every claimed structure (or part of a chemical structure), if it is within the ability of the chemical building blocks represented by NR7 and CR8CR9 are commercially available, so the specification does not need to describe how to synthesize these. One of skill in the art would know how to obtain and use these building blocks in order to synthesize compounds comprising formula (8), including the NR7 and CR8CR9 portions.

In response, the instant disclosure does not characterize "NR7" and "CR8CR9" as chemical building blocks. The building blocks or starting materials cannot be "NR7" or "CR8CR9" because these are structural fragments, not chemical compounds. Neither "NR7" nor "CR8CR9" are commercially available because these fragments have two open valence positions on a nitrogen atom or a carbon atom, respectively. Neither the instant disclosure nor the prior art of record provide any guidance as how to use "NR7" or "CR8CR9" to synthesize material comprising Formula (8).
As evidenced by the cited prior art of record, the lack of guidance within the instant disclosure, and Applicant's previous arguments in the parent application, it would require undue experimentation for one of ordinary skill in the art at the time of filing to make and use the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797